PER CURIAM:
Terryonto McGrier seeks to appeal the district court’s order adopting the magistrate judge’s recommendation and denying relief in McGrier’s Fed.R.Civ.P. 60(b) motion. That motion alleged the Government fraudulently filed a response to McGrier’s 28 U.S.C. § 2255 (2000) motion resulting in the denial of McGrier’s claims. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability is required to appeal the district court’s order denying McGrier’s post-judgment motion. See Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.2004) (No. 03-6146). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the. district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that McGrier has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED